Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 26, 2020

                                           No. 04-20-00084-CR

                                        IN RE James STRIBLIN

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On February 10, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 26, 2020.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2013CR4270, styled The State of Texas v. James Striblin, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.